                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                  IN THE UNITED STATES DISTRICT COURT            October 05, 2018
                   FOR THE SOUTHERN DISTRICT OF TEXAS           David J. Bradley, Clerk
                            HOUSTON DIVISION



JERRY R. HANNAH,                    §
TDCJ #1565362,                      §
                                    §
                  Petitioner,       §
                                    §
V.                                  §
                                    §         CIVIL ACTION NO. H-18-3406
LORIE DAVIS, Director,              §
Texas Department of Criminal        §
Justice - Correctional              §
Institutions Division,              §
                                    §
                  Respondent.       §



                      MEMORANDUM OPINION AND ORDER


     Jerry R.    Hannah   (TDCJ #1565362)   has filed a Petition for a

Writ of Habeas Corpus By a Person in State Custody          ("Petition")

(Docket Entry No. 1) to challenge a conviction entered against him

in 1979.     After considering the pleadings and the applicable law

pursuant to Rule 4 of the Rules Governing Section 2254 Proceedings

in the United States District Courts, this case will be dismissed

for the reasons explained below.


                             I.   Background

     On March 9, 1979, Hanna was convicted of aggravated rape in

Harris County Cause No. 287729. 1       Hannah received a 16-year prison

sentence in that case, which was affirmed on direct appeal in 1981.



     1
         Petition, Docket Entry No. 1, p. 2.
See Hannah v.             State,    624 S.W.2d 750           (Tex.    App. -   Houston    [14th

Dist.] 1981, pet. ref'd).

        Court records reflect that after Hannah was released on parole

he was convicted of burglary of a habitation in 1988, followed by

convictions             for   indecency    with       a    child     and   aggravated    sexual

assault in 1999. 2                Hannah is currently serving a 30-year prison

sentence for failure to comply with civil commitment requirements, 3

which        was        imposed    following      a       determination      by   a   jury    in

Montgomery County that he met the definition of a "sexually violent

predator" for purposes of              §   841.081 of the Texas Health and Safety

Code.        See Hannah v. State, No. 14-09-00283-CR (Tex. App. -Houston

[14th Dist.] May 6, 2010, pet. ref'd).

        In a           Petition that was       reportedly placed in the mail                 for

delivery to the court on or about September 14, 2018, 4 Hannah now

contends that he is entitled to federal habeas corpus relief under

28 U.S.C.          §   2254 because he has "newly discovered evidence" of his

actual innocence. 5               In support of that claim, Hannah provides an



        2
     See Memorandum, Recommendation, and Order, Docket Entry
No. 16, p. 1 in Hannah v. State of Texas, Civil Action No. H-08-
1372 (S.D. Tex.) (summarizing Hannah's criminal record).
        3
       See Texas Department of Criminal Justice, Offender Information
website, available at: https://offender.tdcj.texas.gov (last visited
Oct . 2 , 2 o18 ) .
        4
      The Petition is not signed or dated. The date is taken from
the petitioner's cover letter,      which is signed and dated
September 14, 2018.   See Docket Entry No. 1-1, p. 1.
        5
            Petition, Docket Entry No. 1, p. 6.

                                               -2-
affidavit         from     a     "Senior        Exhibits   Clerk"    employed    by   the

Harris County District Clerk's Office, which is dated October 16,

2013. 6     The affiant states that the Harris County District Clerk's

Office "never received and is not in possession of any evidence"

related      to    Hannah's          1979     prosecution. 7    Hannah   also    provides

similar statements from records custodians from the Harris County

Sheriff's         Office       and   the    Harris     County   Institute   of   Forensic

Sciences      (formerly known as the Harris County Medical Examiner's

Office) indicating that they are not in possession of any evidence

related to Hannah's case apart from some photographs and latent
                    8
fingerprints.            Pointing to these affidavits, Hannah reasons that

there was "no evidence" to support the jury's 1979 verdict that he

was guilty of aggravated rape. 9


                                        II.     Discussion

      The writ of habeas corpus provides a remedy only for prisoners

who challenge the "fact or duration" of their confinement and seek

"immediate release or a speedier release from that imprisonment."



      6
      Affidavit of Barbara Anderson, Exhibit A to Petition, Docket
Entry No. 1-2, p. 3.


      8
      Evidence Records Affidavit of Q. Thigpen, Exhibit B to
Petition, Docket Entry No. 1-2, pp. 5-6i Evidence Records Affidavit
of John P. Garner, Exhibit C to Petition, Docket Entry No. 1-2,
pp. 8-9i and Evidence Records Affidavit of Cynthia P. Young,
Exhibit D to Petition, Docket Entry No. 1-2, pp. 11-12.
      9
          Petition, Docket Entry No. 1, p. 6.

                                                 -3-
Preiser v.    Rodriguez,     93 S.   Ct.        1827,   1841   (1973).       A district

court is authorized to entertain a habeas corpus petition on behalf

of a person incarcerated pursuant to a state court judgment if the

prisoner is "in custody in violation of the Constitution or laws or

treaties of the United States."                  28 U.S.C.     §   2254(a)    (emphasis

added).     A person whose sentence has expired is no longer "in

custody" for purposes of obtaining review under the federal habeas

corpus statutes.          See Maleng v.         Cook,   109 S.     Ct.   1923   (1989);

Pleasant v. State of Texas, 134 F.3d 1256, 1258 (5th Cir. 1998).

     Because the 16-year sentence that Hannah received on March 9,

1979, expired long ago, he does not meet the custody requirement

and he cannot challenge his conviction in Cause No. 287729 under

the federal habeas corpus statutes.                 See Lackawanna County Dist.

Attorney v. Coss, 121 S. Ct. 1567, 1573                  (2001)    (observing that a

petitioner "cannot bring a federal habeas petition" to challenge a

conviction for which the sentence has expired) .

     There is an exception for prior convictions used to enhance a

current sentence,     provided that the challenged prior conviction

remains open to direct or collateral attack . 10                     See Daniels v.

United    States,   121    U.S.   1578,     1583-84      (2001)     (holding    that   a


     10
       The only other exception extends to cases in which a prior
conviction was obtained without appointment of counsel in violation
of Gideon v. Wainwright, 83 S. Ct. 792 (1963).    See Daniels, 121
S. Ct. at 1583; Coss, 121 S. Ct. at 1574. That exception does not
apply because Hannah acknowledges in his Petition that he was
represented by an attorney during his 1979 trial.    See Petition,
Docket Entry No. 1, p. 8 (identifying Robert Scardino as his trial
attorney) .

                                          -4-
defendant may not use a motion under 28 U.S.C.                         §    2255 to challenge

a prior conviction used to enhance a federal sentence under the

Armed Career Criminal Act where the challenged conviction is "no

longer open to direct or collateral attack in its own right");

Coss,    121 S.          Ct.   at 1573-74        (extending the rule in Daniels to

petitions governed by                §   2254)         If a prior conviction used for

purposes of enhancement is "no longer open to direct or collateral

attack in its own right because the defendant failed to pursue

those remedies while they were available (or because the defendant

did     so       unsuccessfully) ,         the    conviction       may      be        regarded    as

conclusively valid."                 Coss, 121 S. Ct. at 1574.

        Assuming that Hannah's 1979 aggravated rape conviction was

used to enhance the punishment that he received in his most recent

conviction          for        failure     to     comply     with          civil       commitment

requirements,            the    challenged       conviction       is   no    longer       open    to

collateral attack because federal habeas review is barred by the

governing          one-year       statute        of     limitations         imposed       by     the

Antiterrorism            and    Effective        Death    Penalty      Act       of     1996     (the

"AEDPA") ,        Pub.    L.   No.    104-132,        110 Stat.    1214,     codified at 28

U.S.C.       §   2244(d).       Petitioners seeking to challenge a conviction

that became final before the AEDPA went into effect on April 24,

1996,    had until the following year,                     April 24,        1997,       to file a

petition for federal habeas relief.                       See Coleman v. Johnson, 184

F.3d 398, 401 (5th Cir. 1999); see also United States v. Flores,

                                                 -5-
135 F.3d 1000, 1004 (5th Cir. 1998).                    Hannah's Petition is late by

more than twenty years. 11

        Hannah argues that the statute of limitations does not bar his

challenge because, pointing to the above-referenced affidavits, he

claims he has newly discovered evidence of his actual innocence. 12

Actual innocence,             if proven, may excuse a failure to comply with

the     one-year     statute       of     limitations    on   federal       habeas   corpus

review.         See McOuiggin v. Perkins, 133 S. Ct. 1924, 1928                      (2013).

To    be      credible    a     petitioner      must    support   a   claim     of   actual

innocence with "new reliable evidence - whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical

physical evidence- that was not presented at trial."                            Schlup v.

Delo,        115 S. Ct.    851,    865    (1995)       To prevail on such a claim a

petitioner must show "that it is more likely than not that no

reasonable juror would have convicted him in the light of the new

evidence."        Id. at 867.       The affidavits that Hannah presents do not

meet this showing; and his contention that there was no evidence to

support his conviction is belied by the opinion by the state court

of appeals, which affirmed the jury's decision to find him guilty

of    aggravated         rape     based    on    testimony    from    the    victim,     who



        11
      The pleadings reflect that Hannah made no effort to challenge
this conviction in state court until 2013.    See Petition, Docket
Entry No. 1, pp. 3-4.     Under these circumstances, he is not
eligible for either statutory or equitable tolling.
        12
             Petition, Docket Entry No. 1, p. 9.

                                                -6-
identified him in open court as her assailant.                                   See Hannah v.

State, 624 S.W.2d 750, 754 (Tex. App. -Houston [14th Dist.] 1981,

pet.    ref'd).      As       a     result,       Hannah's    challenge           to   his   1979

conviction is barred by limitations.

        Because Hannah does             not   meet    the     custody requirement,             he

cannot pursue federal habeas relief under 28 U.S.C.                          §    2254; and his

Petition must be dismissed for lack of subject matter jurisdiction.

Alternatively, the Petition is subject to dismissal as barred by

the governing statute of limitations.


                    III.          Certificate of Appealability

        Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a    final       order that          is    adverse    to    the petitioner.           A

certificate of appealability will not issue unless the petitioner

makes    "a substantial showing of the denial of a                           constitutional

right,"    28 U.S.C.      §       2253 (c) (2),     which requires a petitioner to

demonstrate       "that    reasonable          jurists       would    find       the   district

court's    assessment         of     the   constitutional           claims       debatable    or

wrong."    Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004)                              (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).                        Where denial of

relief is based on procedural grounds, the petitioner must show not

only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right," but also that they "would find it debatable whether the

                                              -7-
district court was correct in its procedural ruling."            Slack, 120

S. Ct. at 1604.

     A district court may deny a           certificate of appealability,

sua sponte, without requiring further briefing or argument.              See

Alexander v.   Johnson,    211 F.3d 895,      898   (5th Cir.   2000).   For

reasons set forth above,      this    court   concludes that     jurists of

reason would not debate whether any procedural ruling in this case

was correct or whether the petitioner states a valid claim for

relief.   Therefore, a certificate of appealability will not issue.


                     IV.    Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1.    The Petition for a Writ of Habeas Corpus By a
           Person in State Custody (Docket Entry No. 1) filed
           by Jerry R. Hannah is DISMISSED without prejudice
           for lack of subject matter jurisdiction.

     2.    The petitioner's Application to Proceed In Forma
           Pauperis (Docket Entry No. 3) is DENIED as moot.

     3.    A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the petitioner.

     SIGNED at Houston, Texas, on this 5th day of October, 2018.




                                            UNITED STATES DISTRICT JUDGE


                                     -8-
